Case 4:18-cv-00189-WTM-CLR Document 11 Filed 05/05/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION
ROBERT JACKSON,
Petitioner,
Vv. CASE NOS. CV418-189

BENJAMIN FORD, Warden,

Respondent.

 

ORDER

Before the Court is the Magistrate Judge’s Report and
Recommendation (Doc. 9), to which objections have been
filed (Doc. 10). After a careful de novo review of the
record, the Court concludes that Petitioner’s objections
are without merit. Accordingly, the Report and
Recommendation is ADOPTED as the Court’s opinion in this
case. As a result, Petitioner’s 28 U.S.C. § 2254 Petition
is DENIED. In addition, Petitioner is not entitled to a
Certificate of Appealability, rendering moot any request
for in forma pauperis status on appeal. The Clerk of Court
is DIRECTED to close this case.

In the report and recommendation, the Magistrate Judge
recommends denial of Petitioner’s 28 U.S.C. § 2254 habeas
petition. (Doc. 9 at 1.) Regarding his first objection to

the Magistrate Judge’s report and recommendation,
Case 4:18-cv-00189-WTM-CLR Document 11 Filed 05/05/20 Page 2 of 3

Petitioner does not offer new arguments that were not
considered by the Magistrate Judge. Petitioner argues that
the state habeas court reached an unreasonable decision by
finding that Petitioner’s appellate counsel was not
ineffective for failing to pursue a challenge to his
kidnapping convictions based on the asportation
requirements in Garza v. State, 284 Ga. 696, 670 S.E.2d 73
(2008). Petitioner argues that an attorney’s strategy must
be “reasonable under Georgia law,” and that Petitioner’s
appellate counsel’s decision not to pursue the asportation
challenge was unreasonable. However, Petitioner has cited
to no caselaw that demonstrates that the decision by
Petitioner’s appellate counsel was objectively
unreasonable.

Petitioner also argues that Magistrate Judge Ray erred
in finding that Petitioner’s appellate counsel was not
ineffective for failing to raise trial counsel’s
identification of Petitioner and failure to object to
hearsay. Petitioner argues that “f{a] trial that does not
identify a defendant is generally not overwhelming.” (Doc.
10 at 2.) However, as the Magistrate Judge noted, the trial
included corroborating evidence of his codefendants as well
as DNA evidence linking Petitioner to clothing left at the

scene. (Doc. 9 at 15.) Thus, the Court concurs with the
Case 4:18-cv-00189-WTM-CLR Document11 Filed 05/05/20 Page 3 of 3

Magistrate Judge’s finding that, given the other evidence,
the likelihood of a different outcome was not substantial.
Finally, Petitioner objects to the Magistrate Judge’s
finding that Petitioner’s jury trial waiver was valid.
(Doc. 10 at 3.) Specifically, Petitioner argues that he was
not advised that waiving his right to a jury trial
“eviscerates his right to appeal” and that the error lies
in appellate counsel’s failure to “consider the effect of a
bench trial on appellate rights as a component of the
waiver.” (Id.) Petitioner cites to the deposition of his
appellate counsel, Mr. Patrick Sullivan. (Id.) However, Mr.
Sullivan testified that he had no specific recollection of
whether Petitioner told him in detail about the
conversations he had with his trial counsel regarding the
effective waiver of appellate rights by consenting to a
bench trial. (Doc. 7, Attach. 8 at 30-31.) Thus, contrary
to what Petitioner suggests, Petitioner’s appellate counsel
was not informed by Petitioner that Petitioner was never
advised by his trial counsel that his appeal rights would

be limited by proceeding to a bench trial.

AL
SO ORDERED this  J~= day of May 2020.

Ze tee

WILLIAM T. MOORE for.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
